    Case 2:16-cr-00189-JMA Document 60 Filed 02/26/21 Page 1 of 2 PageID #: 228



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
        -against-                                                         16-CR-189 (JMA)

MURRAY HAWKINS,

                           Defendant.                                                   FILED
                                                                                        CLERK
----------------------------------------------------------------------X
APPEARANCES:                                                                  2/26/2021 12:55 pm
                                                                                 U.S. DISTRICT COURT
Seth D. DuCharme                                                            EASTERN DISTRICT OF NEW YORK
   Acting United States Attorney                                                 LONG ISLAND OFFICE
Mark E. Misorek
   Assistant United States Attorney
Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       Attorneys for the United States

Murray Hawkins
#89305053
FCI Allenwood
PO Box 2000
White Deer, PA 17887
       Pro Se Defendant

AZRACK, United States District Judge:

        On January 5, 2021, this Court denied the motion of defendant Murray Hawkins (“Defendant”)

in which he sought compassionate release based on the onset of the COVID-19 pandemic. (ECF No.

57.) Ultimately, the Court denied Defendant’s motion because he failed to demonstrate “extraordinary

and compelling” circumstances warranting compassionate release and the Section 3553(a) sentencing

factors weighed against granting his application. (Id.) A critical part of the Court’s analysis was that

Defendant had already “contracted and seemingly weathered the disease.” (Id. at 4 (citing United

States v. Hardy, No. 11-CR-629, 2020 WL 7711676, at *2 (S.D.N.Y. Dec. 29, 2020).) Nonetheless,

the Court denied Defendant’s motion without prejudice. (Id. at 8.)
   Case 2:16-cr-00189-JMA Document 60 Filed 02/26/21 Page 2 of 2 PageID #: 229



       On February 3, 2021, Defendant filed another motion for compassionate release. (ECF No.

58.) As in his original motion, Defendant challenges how his facility, FCI Allenwood, has responded

to the pandemic. He also claims that he continues to experience lingering effects of the virus, including

emotional distress, pain behind his eyes, and migraines. (Id. at 3.) In addition, Defendant again points

to his efforts at rehabilitation while incarcerated as grounds to justify granting his motion. (Id.) The

Government opposes his renewed application. (ECF No. 59.)

       The Court has considered Defendant’s arguments and the Government’s response and finds

that the updates in Defendant’s renewed motion do not alter the Court’s prior analysis. (ECF No. 57.)

While the Court reiterates its commendation of Defendant for his efforts at self-improvement and

rehabilitation while incarcerated, the Court still finds that these efforts do not entitle him to

compassionate release. Additionally, Defendant’s allegations in his latest motion regarding the

lingering physical and mental effects of the disease do not rise to the level of “extraordinary and

compelling” circumstances that warrant release. Accordingly, Defendant’s motion is DENIED

without prejudice.

       The Court urges the Bureau of Prisons to ensure that Defendant receives prompt medical

attention for the lingering effects of his COVID-19 diagnosis that he claims to continue to experience.

The Government shall provide a copy of this order and Defendant’s motion to the Bureau of Prisons

in order to bring Defendant’s medical needs to the Bureau’s attention.

SO ORDERED.

Dated: February 26, 2021
       Central Islip, New York

                                                         /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE



                                                   2
